Citation Nr: 0732681	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire in which the RO determined that 
new and material evidence sufficient to reopen the 
appellant's previously denied claim of entitlement to service 
connection for bilateral hearing loss had not been submitted.  
The appellant, who had active service from August 1985 to May 
1988, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
In a December 2006 decision, the Board reopened the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss and remanded the claim for further 
development.  The requested development has now been 
completed; and the case has been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative and persuasive evidence of record 
indicates that the appellant does not currently have a 
diagnosis of bilateral hearing loss.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

A letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The December 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the December 2006 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in June 2007. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant has been 
afforded two VA examinations in connection with his most 
recent request for service connection.  These examinations 
took place in September 2003 and January 2007. See 38 C.F.R. 
§ 3.159(c)(4).

The Board observes that the December 2006 letter sent by the 
RO to the appellant provided the appellant with an 
explanation of disability ratings and effective dates. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed. Id.  

B.  Service connection for bilateral hearing loss   

The appellant contends that he is entitled to service 
connection for bilateral hearing loss that began in service 
as a result of acoustic trauma associated with the use of an 
anchor pipe on the Navy ship on which he served. See May 2002 
statement.  As will be discussed in more detail below, the 
Board finds that the more probative and persuasive evidence 
of record indicates that the appellant does not have an 
established diagnosis of bilateral hearing loss; and thus, 
does not have a disability that can be service-connected.  As 
such, the Board finds that the preponderance of the evidence 
is against the appellant's claim and service connection must 
be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to the appellant's claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  The Court has also held that evidence of 
a current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

In this case, the appellant's July 1985 enlistment 
examination and medical history form indicate that the 
appellant entered service with normal hearing and denied 
experiencing either ear trouble or hearing loss at that time. 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
5

See July 1985 report of medical examination; July 1985 report 
of medical history.  Thereafter, the appellant underwent a 
reference audiogram in August 1985, the results of which also 
revealed normal hearing: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
0
0
15
5

See reference audiogram dated in August 1985.  From August 
1985 to April 1988, the appellant's service medical records 
are devoid of any references to complaints, treatment or 
diagnosis pertaining to the appellant's ears or of hearing 
loss. See service medical records.  However, in connection 
with his service separation examination, the appellant 
reported that he was experiencing hearing loss and underwent 
an audiogram that revealed the following pure tone decibel 
losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
35
LEFT
15
5
0
5
15

See April 1988 report of medical examination; April 1988 
report of medical history form.  In light of the apparent 
threshold shift between the appellant's normal July 1985 and 
August 1985 audiological results and those of his April 1988 
separation audiological examination, the appellant was 
referred to an audiologist for subsequent testing.  His ears 
were also medically examined that same month, at which time 
it was noted that he had not had any recent upper respiratory 
infections ("URI") and had no detectable ear pathology. May 
1988 service medical records.  
The appellant underwent further audiological testing in May 
1988, the results of which are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
35
35
50
LEFT
10
40
0
10
0

At the time of the May 1988 audiological examination, it was 
noted that the appellant had a significant threshold shift in 
his left ear hearing at 1000-Hertz and his right ear hearing 
at 1000, 2000, 3000 and 4000-Hertz. See hearing conservation 
data sheet.  Thereafter, he was discharged from service.  

The appellant was subsequently seen at a VA medical facility 
in June 1988, at which time he reported that he had not been 
exposed to loud noises during service. See June 1988 VA 
medical records ("No exposure in service to loud noises").  
The examiner noted that the appellant had a potential hearing 
deficiency and indicated that he should return to the clinic 
for the first available ear, nose and throat ("ENT") 
evaluation that could be scheduled. Id.  However, no ENT 
report is contained in the claims file.  Rather, the first 
evidence of medical treatment pertaining to the appellant's 
hearing post-service is dated in June 1990, when the 
appellant was seen at a VA medical facility with complaints 
of left ear hearing loss that he reportedly had experienced 
for approximately two to three years. See June 1990 VA 
medical records. The June 1990 medical note indicates that it 
was recommended to the appellant once again that he undergo 
an ENT evaluation. Id.  However, there is no indication that 
the appellant underwent such an evaluation at that time. See 
October 1990 VA medical records (appellant only seen in 
connection with complaint of earaches).  

The appellant initially submitted a claim of entitlement to 
service connection for hearing loss in April 1994. See 
application for compensation.  He was afforded a VA 
examination in June 1994, at which time the VA examiner 
determined that the appellant had hearing that was within 
normal limits, bilaterally.  Specifically, the appellant was 
found to have the following audiological results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
25
20
20
20
20

The examiner noted that the appellant's hearing was within 
normal limits for both ears; but that the appellant's 
elevated puretones for the left ear were based on positive 
Stenger's results. See June 1994 VA examination report.  
Based upon this examination report, the appellant's request 
for service connection for bilateral hearing loss was denied. 
See July 1994 rating decision.  

The appellant requested that his claim be reopened in January 
2002; however, his request was denied by the RO in the rating 
decision on appeal on the basis that no new and material 
evidence had been submitted to reopen the claim. October 2002 
rating decision.  Thereafter, the appellant underwent an 
audiological consultation at a VA medical facility in August 
2003. See August 2003 VA medical records.  This consultation, 
performed by an audiology fellow, revealed puretone results 
that were inconsistent with speech recognition thresholds 
("SRT's"); and the examiner noted that the appellant did 
not respond appropriately to bone conduction testing.  She 
also indicated that the appellant's Stenger test was positive 
at the 500 and 1000-Hertz frequencies.  The examiner 
ultimately diagnosed the appellant with mild hearing loss in 
the right ear and profound hearing loss in the left ear, 
although she reported that it was difficult to distinguish 
the type of hearing loss that the appellant had. Id.   

In light of the August 2003 consultation results, the RO 
reopened the appellant's claim and scheduled the appellant 
for a VA examination. See August 2003 compensation and 
pension exam inquiry sheet.  This examination occurred in 
September 2003.  At that time, the examiner (a PH.D. with a 
Certificate of Clinical Competence in Audiology) noted that 
it was difficult to determine the exact levels of the 
appellant's hearing ability due to inconsistent responses and 
results suggestive of pseudohypacusis.  The examiner 
ultimately stated that he believed that the appellant's right 
ear sensitivity was essentially within normal limits with 
there possibly being a mild, high-frequency, sensorineural 
hearing loss.  In the left ear, it was believed that hearing 
sensitivity was probably within normal limits to borderline-
normal with there being a mild hearing loss, at worst. See 
September 2003 VA examination report.  

In light of the conflicting evidence cited above, the Board 
remanded the appellant's claim for another VA audiology 
examination in order to obtain a medical opinion as to (1) 
whether or not the appellant has a current hearing loss 
disability as defined by VA in 38 C.F.R. § 3.385 and, if so, 
(2) whether it was at least as likely as not that such 
current hearing loss was related to the appellant's military 
service including any hearing loss demonstrated therein. See 
December 2006 BVA decision, p. 12.  
The appellant underwent this examination in January 2007.  
The Board observes that the examiner who performed the 
January 2007 examination was the same person who evaluated 
the appellant in September 2003.  The January 2007 
examination report indicates that the VA examiner once again 
reviewed the appellant's claims file, obtained a history from 
the appellant and performed another audiological examination. 
See January 2007 VA examination report.  After performing the 
examination, the examiner indicated that the appellant's 
right ear hearing thresholds were poorer than what were 
volunteered during his September 2003 VA examination; and in 
fact, he did not report the appellant's specific hearing 
scores as he felt they were invalid. Id., p. 2.  The examiner 
reported that the appellant did not volunteer any responses 
for the left ear; and essentially opined that this failure to 
respond was suspect since the testing sounds would have 
crossed over from the left to the right ear at the limits of 
the audiometer and the appellant should have been hearing 
these sounds in the right ear. Id., pgs. 2-3.  The examiner 
also indicated that there was a discrepancy between puretone 
averages and the Stenger test in the appellant's right ear. 
Id., p. 2.  As for the left ear, the examiner indicated that 
the Stenger test was positive at 500, 1000 and 2000-Hertz; 
and that the speech Stenger test was also positive, 
indicative of pseudohypacusis. Id.  In terms of speech 
discrimination, the examiner reported a right ear score of 96 
percent at 50 decibel HL, results which he believed would not 
be possible based upon the volunteered puretone results 
reported by the appellant.  He indicated that the appellant 
would not respond to speech stimuli in the left ear. Id., p. 
3.  Lastly, the examiner reported the findings associated 
with the appellant's acoustic reflex thresholds for the right 
and left ears.  In doing so, he found that the left ear 
acoustic reflex thresholds placed the appellant's volunteered 
puretone results into question. Id. ("These findings would 
be impossible in the left ear if the veteran's volunteered 
pure tone results were accurate").  Based upon the above-
referenced information, the VA examiner ultimately opined 
that the appellant's hearing sensitivity in both ears was 
within normal limits. Id.  

Thereafter, the appellant submitted a June 2007 VA medical 
record that consisted of an administrative note to the 
appellant's file from a VA physician. See June 2007 VA 
medical record.  This note reflects the physician's statement 
that the appellant has no hearing in his left ear and that 
bone conduction is greater in his right ear, apparently an 
indication of conductive hearing loss. Id.  The VA medical 
provider also reported in the administrative note that the 
appellant had been exposed to traumatic noise while in 
service, without commenting on any connection between the 
appellant's alleged noise exposure and his apparent hearing 
loss. Id.  

After reviewing all evidence of record, the Board finds that 
the more probative and persuasive evidence of record 
indicates that the appellant presently has hearing that is 
within normal limits.  Specifically, the Board finds the 
September 2003 and January 2007 VA examination reports to be 
particularly persuasive evidence in this appeal in light of 
(1) the qualifications of the examiner, (2) the fact that the 
examiner has had the opportunity to evaluate the appellant on 
two separate occasions; (3) has reviewed all of the evidence 
of record and prepared two detailed and thorough reports 
regarding his evaluations and (4) has specifically set forth 
the reasons why he felt the appellant does not currently 
experience a hearing loss disability.  While the claims file 
also contains favorable evidence supportive of the 
appellant's claim in terms of the August 2003 and June 2007 
VA medical records, the Board finds this evidence to be less 
persuasive in light of the qualifications of the examiners, 
and in light of the fact that that these opinions were 
prepared without the benefit of review of the appellant's 
claims file, a review of the appellant's service medical 
records or knowledge of the appellant's previous normal post-
service hearing determinations. See VA examination reports 
dated in June 1994 and September 2003.   

Thus, while the appellant may have been diagnosed with 
hearing loss upon his separation from service, that diagnosis 
has not only been placed into question by all three VA 
examination reports of record, it has essentially been 
rebutted.  Since there can be no valid claim without proof of 
a present disability, service connection in this case must be 
denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for bilateral hearing loss, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  




ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


